Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive.
Applicant argues that claim 1 recites, in relevant part:
sensing ... the roadway section by a surroundings sensor of the first motor vehicle, and in response thereto . . . aligning the surroundings sensor with a particular roadway feature of the roadway section. Applicant appreciates that Unger discloses, “a sensor 19 which measures the road 3” in column 6, lines 24-25. Figure 1 of Unger illustrates the “sensor 19,” which is shown affixed to the front portion of “vehicle 1.” However, no portion of Unger discloses “aligning” the “sensor 19” with “a particular roadway feature of the roadway section” in response to “sensing ... the roadway section by [the] surroundings sensor,” or even “aligning the [sensor 19] with a particular roadway feature of the roadway section” at all.  The disclosed “control device 7” of Unger is simply incapable of “aligning the [sensor 19] with a particular roadway feature” and further incapable of doing so “in response” to “sensing ... the roadway section.” Instead, to the extent that “sensor 19,” is aligned at all, which Applicant does not concede, Unger is entirely silent as to performing the step of “aligning” claim 1 requires. At best, Unger shows that “sensor 19” in Figure 1 is affixed to the front portion of the vehicle without any suggestion that it is even capable of being aligned.  The Office Action fails to address this deficiency in Unger and instead argues that the alignment is inherent because, “If the camera is not aligned it is unclear as to how the surrounding environment would be detected since clearly the necessary features would be out of view.” Office Action at 4. This is not the Conspicuously, the Office Action does not attempt to show how the “aligning” feature is disclosed in Unger or point to any relevant citation to show that the “sensor 19” is aligned whatsoever, whether fixed or adjustable, or even to what the “sensor 19” is aligned to.  Instead, the Office Action attempts to show that “sensor 19” must be inherently aligned in order be operable. At least because the relevant question is not whether “sensor 19” is aligned, but rather, whether Unger discloses “aligning the surroundings sensor” as a response to “sensing ... the roadway section by [the] surroundings sensor,” the inherency argument advanced by the Examiner is moot. The Office Action’s unsupported allegations that the “sensor 19” must necessarily be aligned, even if true, would not anticipate the feature “aligning the surroundings sensor with a particular roadway feature of the roadway section” as a response to “sensing ... the roadway section by [the] surroundings sensor.”  The Office Action further states on page 5, stating, “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.” This statement is found in MPEP § 2141.02, which relates to
determining obviousness and whether one of ordinary skill would combine references having conflicting teachings. Thus, this passage is irrelevant to the current rejection, which relies on anticipation.  For at least these reasons, Unger cannot anticipate claim 1.
The Examiner respectfully disagrees.  
With respect to the Applicant argument regarding the feature of “aligning” not being properly addressed, the Examiner has outlined in previous remarks the specific interpretation of the claim language as being taught by the prior art.  The interpretation was not merely inherency. As discussed during the interview the Applicant is invited to specifically point out this distinction with respect to the invention in at least the following manner (s) 1) based on the plain meaning of the term “align” or 2 ) the explicit definition in the original disclosure that would obviate the claim interpretation within the context of the “explicitly written language in the claims.  As noted in the rejection and the response to arguments, the Examiner has attempted to explain the teachings in Unger where the vehicle and sensors which are attached to the vehicle are “adjusted” or “aligned” accordingly.  
 Definition of align, transitive verb 
1: to bring into line or alignment
aligned the books on the shelf
2: to array on the side of or against a party or cause
He aligned himself with the protesters.
intransitive verb
1: to get or fall into line
He aligned with his friends against a common enemy.
2: to be in or come into precise adjustment or correct relative position
Negative ends of molecules align with positive ends of other molecules.
Claims 2-9 depend from claim 1 and are not allowable for at least the same reasons as claim 1. 
Claims 10 and 12 recite substantially similar features as claim 1 and are not allowable for at least the same reasons as claim 1. Claims 11 and 13 depend from claim 10 and are not allowable for at least the same reasons as claim 10.
Applicant renews the previously-presented arguments directed to claim 7, which were not addressed in the Response to Arguments section of the Final Office Action. Specifically, the Examiner apparently has no response to Applicant’s argument:  [Nothing in the cited portions of Unger suggest that the “adapting at least one chassis parameter and/or a driving behavior of the motor vehicle” occurs “in response to” the “reactive controller [being] parameterized or switched.” Rather, the “control of the actuators 11 and ... the active chassis components 13” occur in response to “unevenness [or obstacle] 5” as described in column 5, line 53 - column 6, line 34. Accordingly, the cited portions of Unger cannot anticipate claim 7.  Applicant respectfully requests that the Examiner answer the substance of the argument as required by MPEP § 707.07(f).
The Examiner respectfully disagrees.  It appears that the Applicant’s argument is untenable.  As noted below, the Applicant has reproduced the alleged missing response from  the Examiner’s response to argument .  
Further, the Office Action’s response on page 7 states, “the Examiner is not persuaded that the claimed ‘received] status data’ overcomes the interpretation of equivalency in the prior art (e.g., the underlying sensor data which reflects the status on receipt.)” This interpretation is incorrect at least because it is inconsistent with claim 7 when read to include the features required by claim 1 from which it depends.  Specifically, claim 1 recites, “sensing, as a function of the received status data, the roadway section by a surroundings sensor.” Based on this feature alone, the “status data” cannot be construed as the same as data produced by the “surroundings sensor” because it would mean that the “sensing” occurs as a function of itself, which is absurd. In other words, the interpretation renders the phrase, “as a function of the received status data” superfluous.  It would not be understood by one of ordinary skill how the sensor could begin sensing, as a function of received sensor data, when there is no sensor data as an initial input. Thus, this  improper interpretation of claim 1, as set forth in the Office Action, creates a paradox and muddles the prosecution record.  The mere fact that the Applicant is in disagreement with an argument does not equivocate to the absence of an argument being addressed.  
The Examiner respectfully request the Applicant to specifically point out the paradox or the inconsistency with respect to the original disclosure.  Again, as noted during the interview, it could be most helpful to point out the Applicant’s line of support for such interpretations.  Perhaps, the incorrect interpretation is based on gaps from disjointed embodiments or absent features in the claims language [i.e., is the status data from another vehicle or the status data of the first vehicle]?  For example, consider what appears to be a direct contradiction of the Applicant’s argument above based on the original disclosure (0006).
Applicant argues “  the “status data” cannot be construed as the same as data produced by the “surroundings sensor” because it would mean that the “sensing” occurs as a function of itself, which is absurd.
The Applicant’s original disclosure (0006)states : “The status data in this context can all relate to data of the roadway section which can be determined by sensors, that is to say both the roadway contour or condition of the roadway and any obstacles on the roadway section”.
The Applicant states that it is absurd to think that status data is produced by the surrounding sensors .  The Applicant’s disclosure states the status data is data produced by the surrounding sensor 
0015… “determination of the status data of the roadway section by a second motor vehicle by means of at least one surroundings sensor of the second motor vehicle, and/or determination of the geographic position of the roadway section”
0019… “The method also advantageously comprises a step of analyzing status data of the roadway section which is sensed by the surroundings sensor of the first motor vehicle.”
Applicant argues that furthermore, as presented herein, claim 1 recites that the “status data” is received “via a wireless communication link.”
The Examiner respectfully submits that the above noted amendment would not place the case in condition for allowance since sensors are notoriously well known for receiving “data” wireless and as noted above with respect to at least 0006 it is the intent that “the status data in this context can all relate to data … can be determined by sensors”.
With respect to Applicant’s argument that …At least because the “status data” cannot properly be construed to be the same as data produced by “sensor 19,” the cited portions of Unger cannot anticipate claim 7 as no “predefined threshold value” is described in connection with the “status data.” Rather, as previously explained, a “threshold value” is only described in connection with the “underlying sensor data” of “sensor 19.” Column 2, lines 32-35. For at least these reasons, claim 7 cannot be anticipated by Unger.
The Examiner respectfully disagrees. Unger specifies that at least a certainty or the like can be used as “thresholds” to gauge variances in error or parameters in order to verify, if you will, the obstacle.
Based on the remarks noted above the Examiner maintains the rejection as the claims are not allowable at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646